                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES EUGENE HOTCHKISS,

               Plaintiff,

       v.                                                 Case No. 3:17-cv-00887-JPG-RJD

TAMMY PITTAYATHIKHAN,

               Defendant.

                                MEMORANDUM AND ORDER

       In this prisoner case, the Court granted summary judgment to the defendant because the

plaintiff failed to exhaust his administrative remedies: he failed to appeal his initial grievance to

a Grievance Officer, the Chief Administrative Officer, or the Administrative Review Board for a

final decision, which is a requirement of the exhaustion process. Dole v. Chandler, 438 F.3d 804,

806–07; 20 ILL. ADM. CODE § 504.850(a). Plaintiff James Eugene Hotchkiss has now filed a

motion for reconsideration—which the Court construes as a timely motion under Federal Rule of

Civil Procedure 59(e)—in which he basically argues that (1) he was not aware of the exhaustion

requirements; and (2) if the Court had appointed him counsel in this case, he would have known

about those requirements—among other miscellaneous arguments. (ECF No. 41.)

       None of Hotchkiss’s arguments satisfy his burden under Rule 59(e), which allows the

Court to amend a judgment if the movant “can demonstrate a manifest error of law or present

newly discovered evidence.” Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008); see also

Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006) (this form of relief is only

available if the movant clearly establishes the manifest error). Rather than clearly establishing

any manifest errors of law or fact, Hotchkiss has only presented excuses as to why he did not

exhaust his administrative remedies prior to filing suit. The Court must DENY his motion for


                                                 1
reconsideration. (ECF No. 41.) And because this case is closed and the Court has already entered

judgment in favor of the defendant, the Court must also DENY Hotchkiss’s motion for summary

judgment. (ECF No. 42.)

IT IS SO ORDERED.

DATED: OCTOBER 24, 2018

                                                   s/ J. Phil Gilbert
                                                   J. PHIL GILBERT
                                                   DISTRICT JUDGE




                                               2
